Citation Nr: 0924416	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for vagotomy.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for strokes.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for kidney disease.

9.  Entitlement to service connection for vascular disease.

10.  Entitlement to service connection for neuropathy.

11.  Entitlement to service connection for residuals, 
shrapnel wound, back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran claims that in addition to service in the Navy 
from July 1951 to April 1953, he served in the Navy from 
April 1966 to April 1967, and that during the latter period 
of service, he was exposed to Agent Orange in Vietnam and 
Thailand.  Both prostate cancer and diabetes mellitus are 
presumptively service connectable based on Agent Orange 
exposure, and the Veteran has claimed some other disabilities 
secondary to diabetes mellitus.  He has claimed service 
connection for residuals of a shrapnel wound to the back 
without indicating whether this is related to his documented 
period of service or his claimed service from April 1966 to 
April 1967.  Service medical records from either period of 
service have not been obtained to date, and the Veteran's 
claimed April 1966 to April 1967 period of service has not 
been verified.  VA has a duty to request verification of the 
Veteran's dates of service from the service department, and 
to obtain service medical records.  38 C.F.R. §§ 3.159, 3.203 
(2008).  There have been some unsuccessful attempts to date 
to verify the claimed period of service and to obtain the 
Veteran's service records from that period of service.

The Veteran used a nickname during his first period of 
service, as shown by his service discharge certificate 
listing him by his nickname and middle initial.  There has 
been no search for either service medical or service 
personnel records using this nickname.  The Veteran's 
representative astutely pointed this out in May 2009, and 
remand is required.  For the search on remand, the Veteran's 
nickname should be used, as should his service number and his 
social security number.  

Additionally, as the case must be remanded for the foregoing 
reason, additional efforts should be undertaken to obtain the 
Veteran's flight log books, dog tags, employment physical 
examinations, and his treatment records from Drs. Rentrop and 
Zogalizer. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the National Personnel 
Records Center and all other 
appropriate sources and request 
complete copies of the Veteran's 
service personnel records and service 
treatment records, including all 
clinical records, concerning service 
from July 1951 to April 1953 and from 
April 1966 to April 1967.   In making 
this request, use the Veteran's 
nickname ([redacted]) as shown on his 
April 1953 DD Form 214, and provide his 
service number, Social Security Number, 
and given name as well.  

2.  The Veteran has stated that he has 
"Dog Tags" as evidence of his service, 
as well as his flight log books.  He 
should be asked to submit both of these 
in support of his claim.

3.  On page 2 of a statement dated April 
7, 2003, the Veteran identified a 
previous employer that has copies of his 
employment physical examination records.  
Make arrangements to obtain these 
records.

4.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Robert Zogalizer (Ohio State 
University Hospital) and Dr. Rentrop, 
dated from 1967 to present.

5.  Finally, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


